DETAILED ACTION 


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 is on a tugger cart comprising and recites, in part, “a tugger frame comprising a first side member, a second side member, and a clasping member … the clasping member comprises at least one fixed arm, at least one telescoping arm, an actuator, and a grab arm extendable and retractable from the at least one telescoping arm, wherein the actuator converts the at least one telescoping arm between an extended position and a retracted position, the extended position comprising the telescoping arm extending out of the at least one fixed arm and the retracted position comprising the telescoping arm retracted into the at least one fixed arm.” 
These limitations, either alone or in combination, were not found in the prior art.  Conventional tugger carts are generally not directed to the automatic loading and unloading of pick carts, let alone automatically loading and unloading pick carts using telescoping arms as recited.  Therefore, claim 1 is allowable as well as claims 2-9 which depend therefrom.
Similarly, independent claim 10 is allowable as it recite features similar to the ones mentioned above in claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769. The examiner can normally be reached M-F, 730-5P.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571.272.6911. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
/KYLE O LOGAN/Primary Examiner, Art Unit 3651